Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.
 	Claim 1 has been amended.  Claims 16, 17, 19-30, 32-37 have been canceled. Claims 1-15, 18, 31, and 38 are pending with claims 31 and 38 withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments and Amendments
Applicant argues that the Examiner stated in the advisory the examiner stated the following:

    PNG
    media_image1.png
    75
    593
    media_image1.png
    Greyscale

The applicant then argues that the Examiner is correct stating that the product is “homogeneous”.   
The Examiner went back to the advisory action and stated the exact opposite of what the applicant’s attorney has argued:

    PNG
    media_image2.png
    63
    769
    media_image2.png
    Greyscale

The Examiner states that the combination is inhomogeneous not homogenous as the applicant argues the Examiner did.  That is TURBAK produces both fibrils and has cellulose residue.  The Examiner interprets the at least part of the cellulose residue as large fragments.  

The applicant may argue that the cellulose residue of TURBAK is too large to be considered a “large fragment”.
	The term large is not defined by the claim.  Further TURBAK shows that as more pass of the treatment system occur more MFC and less residue there is.  That is the cellulose residue is broken down further.  Arguendo cellulose residue of TURBAK is too large to be considered a “large fragment” by the applicant it still follows that the processing of breaking down the cellulose to cellulose MFC (fibrils) must have at least some intermediate sized particles.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


    PNG
    media_image3.png
    51
    572
    media_image3.png
    Greyscale



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 1, the applicant defines cellulose filaments as consisting of “fine fibrils” and “large filaments”.
The term "large" in claim 1 is a relative term which renders the claim indefinite.  The term "large" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "fine" in claim 1 is a relative term which renders the claim indefinite.  The term "fine" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 4,487,634 TURBAK et al., hereinafter TURBAK, as evidenced by Chemical Book: Soybean Oil, as evidenced by U.S. 4,374,702 TURBAK et al., hereinafter TURBAK II.
As for claims 1-4, 7 and 8, TURBAK discloses an oil in water emulsion with the addition of a microfibrillated cellulose.  TURBAK discloses an example with water as the internal phase and oil as the external phase [example 11].  The oil is a soybean oil which has a density of approximately 0.917 grams/ml @ 25 degrees C.  Water has a density of approximately 0.997 grams/ml @ 25 degrees C.

In Example 11 the water phase is 81.2% which falls within the instant claimed ranges.

Example 11 [col. 3 lines 35-68]
Water is the internal phase and soybean oil is the external phase
40 grams MFC slurry in water @ 4.7% solids = 1.88 grams MFC and 38.12 grams water
Water as internal phase: 150 grams water added + 38.12 grams water from MFC =188.12 grams water; 188.12 grams * ml/0.997 grams =188.69 ml water


188.69 ml + 43.6 ml = 232.29 ml    188.69 ml /232.29 ml = 81.2 % internal phase by volume of water
The applicant does not claim the degree of inhomogeneity.  The kraft pulp that is turned into MFC is derived from a natural source with variation.  The pulping process will produce a distribution of fiber sizes and even after homogenization there will be some variation.  TURBAK shows that the pulp can be either first pass through a homogenizer and then mixed with oil [col. 1 lines 53-59] or be mixed with the oil and then passed through the homogenizer [col.  1 line 40-53 and col. 4 lines 1-21].  Before the first pass the pulp has not been broken down.  Each subsequent pass further breaks the pulp down into MFC.  Therefore the intermediate products of pulp/MFC/oil of passes 1-9 would meet the applicant claims [col. 2 lines 59-66].  Passes 1-9 would mean that not all the pulp has been broken down into nano/microfibrils and therefore there would both be cellulose pulp fragments and nanofibrils and therefore inhomogeneous.  The more passes the more nanofibrils and less fragments there are.  This is evidenced by TURBAK II which shows how each pass further breaks down the pulp to MFC [Table VI]
As for claims 5 and 6, TURBAK also gives an example wherein the soybean oil is the internal phase and the water is the external phase.  The internal phase is 86.9% which falls within the claimed range of claim 1.
Example 13 [col. 3 lines 35-68]
Soybean oil is the internal phase and water is the external phase
40 grams MFC slurry in water @ 4.7% solids = 1.88 grams MFC and 38.12 grams water

Soybean oil as internal phase: 251 grams; 251 grams soybean oil * ml/0.917 grams = 273.72 ml oil

68.12 ml water + 273.72 ml soybean oil= 341.84 ml    273.72 ml /341.84 ml = 86.9% internal phase by volume of oil
As for claims 9-11, TURBAK the microfibrillated cellulose is present at 0.94% by weight which falls within the claimed range [col. 3 Table II example 11].
As for claim 12, TURBAK discloses kraft pulp which can either be bleached or unbleached [col. 2 lines 59-60].
As for claim 18, TRUBAK adds hydrophobic materials to the pulp prior to turning it into MFC/filaments which modify its properties [col. 2 lines 37-40]].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. 4,487,634 TURBAK et al., hereinafter TURBAK, in view of U.S. 4,374,702 TURBAK et al., hereinafter TURBAK II.
As for claims 13-15, TURBAK does not disclose the original source of the pulp to make the filaments. The original source to form the filaments is a product by process limitation and must change the final structure.  Arguendo, there is a different structure TURBAK states that its own patent describes the process for making MFC [col. 1 lines 9-10].    
TURBAK II discloses the method for making MFC.  TURBAK discloses that the wood source can be softwood or hardwood and chemical or mechanical pulping claims 50-55].  At the time of the invention it would be obvious to combine the known MFC making techniques of TURBAK II with TURBAK.  The person of ordinary skill in the art would expect TURBAK II to give techniques to make the MFC while TURBAK uses the MFC.  The person of ordinary skill in the art would be motivated to do this combination as TURBAK explicitly discloses this process.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. 4,487,634 TURBAK et al., hereinafter TURBAK, in view of Water-in-oil Emulsions Stabilized by Hydrophobized Microfibrillated Cellulose by Anderson, hereinafter ANDERSON.
As for claim 18, TURBAK add hydrophobic chemicals which are present with the MFC/filaments.  The Examiner takes the position that they are at least partially absorbed.  In the alternative, ANDERSON discloses functionalized MFC with silane (hydrophobic) [pg. 838 col. 2 surface silation of MFC] for use in oil/water emulsions [abstract].  At the time of the invention it would be obvious to the person of ordinary skill in the art to modify the MFC of TURBAK with the silane of ANDERSON.  The person of ordinary skill in the art would be motivated to do so to increase emulsion stability [pg. 843 conclusions].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748